Citation Nr: 0501541	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  01-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

This case was previously before the Board in April 2004, at 
which time issues no longer in appellate status were 
adjudicated and the issue of entitlement to a total rating 
based on unemployability was remanded for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.

According to the documents in the claims file, in August 2002 
the veteran appointed the American Legion as his 
representative in all matters pertaining to his entitlement 
to VA benefits.  In a statement received at the RO in 
December 2003, which was forwarded to the Board in February 
2004, the veteran indicated that he had terminated his 
representation by the American Legion.  If an appeal has been 
certified to the Board, the appellant may revoke a 
representative's authority to act on his behalf if such 
request is received at the Board within 90 days of 
certification of the appeal.  38 C.F.R. §§ 20.607, 20.1304 
(2004).  Because the statement from the veteran was received 
within 90 days of certification of his appeal, the Board 
finds that the authority of the American Legion to represent 
the veteran has been revoked.  To the extent that the 
representative submitted arguments in support of the 
veteran's appeal prior to the revocation, the Board will 
address those arguments.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's service-connected disabilities consist of 
post-operative meniscectomy of the left knee, with 
instability, rated as 30 percent disabling; post-operative 
meniscectomy of the left knee, with degenerative changes, 
rated at 10 percent; and a residual 11-centimeter surgical 
scar on the left knee, rated at 10 percent; for a combined 
rating of 40 percent.

3.  The evidence does not indicate that the veteran is 
precluded from engaging in substantially gainful employment 
due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total rating 
based on unemployability on an extra-schedular basis because 
he is no longer able to engage in his occupation as a welder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  

The veteran's prior representative has asserted that, in 
order to comply with the statute, the VCAA notice must inform 
the veteran of the specific evidence needed to establish 
entitlement to a total rating.  Section 5103(a) of the 
statute provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously submitted, that is necessary to substantiate 
the claim.  In the regulation implementing the statute, 
38 C.F.R. § 3.159(b)(1), the Secretary used nearly identical 
language.  Neither the statute nor the regulation specifies 
the degree of detail required in the notice.  

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of the content of a proper VCAA 
notice in Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The Court held that a VCAA notice should (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
provide; (3) inform the claimant of the information and 
evidence that the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
his/her possession that pertains to the claim.

In an April 2004 notice the RO informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
the regulatory requirements for a total rating based on 
individual unemployability, the information and evidence that 
he was required to submit (including any evidence in his 
possession), and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.  The RO also informed him that the VA 
medical center (MC) would schedule him for a medical 
examination, that the VAMC would notify him of the date and 
time to report, and that if he failed to appear for the 
examination his claim would be adjudicated based on the 
evidence of record.  The Board finds that in the April 2004 
notice, together with the statement of the case, the 
supplemental statements of the case, and the Board's April 
2004 remand, VA has informed the veteran of the evidence 
needed to substantiate his claim and the relative 
responsibilities of the veteran and VA in obtaining that 
evidence.  The Board further finds that, given the 
development undertaken in this case, any error in the content 
of the VCAA notice is not prejudicial to the veteran.

In his February 2004 brief the representative also asserted 
that the VCAA notice must be provided to the veteran prior to 
adjudication of his claim, and that because the VCAA notice 
in this case was provided subsequent to the February 2001 
decision, the decision on appeal must be vacated and the case 
returned to the RO for issuance of a VCAA notice and re-
adjudication.  The Court also addressed this issue in 
Pelegrini, and held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing the VCAA 
notice to the claimant after the initial decision satisfied 
the requirements of the VCAA if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 
121.

In this case, the initial RO decision was made in February 
2001, but the veteran was not provided a section 5103(a) 
notice until April 2004.  For the reasons shown below, 
however, the Board finds that the delay in issuance of the 
VCAA notice was not prejudicial to the veteran.

The veteran and his representative were provided with a copy 
of the appealed rating decision, a statement of the case, and 
supplemental statements of the case, in which the RO informed 
them of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to a total rating.  In these documents the RO 
also informed them of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf, and 
any evidence he identified that the RO was unable to obtain.  
The Board finds that in all of these documents the RO 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Although the April 2004 notice was sent following the 
February 2001 decision, the veteran has had more than eight 
months following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Prior to issuance of 
the April 2004 notice, the veteran stated that he had no 
additional evidence to submit in support of his claim.  
Following the April 2004 notice the RO re-adjudicated the 
substantive merits of the veteran's claim in an August 2004 
supplemental statement of the case.  For these reasons the 
Board finds that the veteran has not been prejudiced by 
having been provided a section 5103(a) notice following the 
RO's February 2001 unfavorable decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.  VAOPGCPREC 7-04.  

In addition, the representative contended that VA must wait 
one year after sending the VCAA notice prior to adjudicating 
the claim.  The original statute, codified at 38 U.S.C.A. 
§ 5103(b), provided that the claimant had one year following 
the VCAA notice to provide the evidence and/or information 
requested in the notice.  The statute was amended, however, 
in December 2003 to allow VA to adjudicate a claim prior to 
expiration of the one year period following issuance of the 
notice.  See the Veterans Benefits Improvement Act of 2003, 
Pub. L. No. 108-183, § 701(b), 117 Stat. 2670 (Dec. 16, 
2003).  For that reason the Board need not wait one year 
following the April 2004 notice to adjudicate the veteran's 
appeal.

The statute and regulation also provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion, which includes a review of the 
evidence of record, if VA determines an examination or 
opinion is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The RO has obtained the veteran's VA treatment records, and 
provided him VA medical examinations in January 2001, June 
2002, and September 2003.  The RO did not, however, obtain a 
medical opinion on whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  This issue was remanded in April 2004 
for the purpose of providing the veteran an examination and 
obtaining a medical opinion regarding his employability.  The 
RO informed the veteran in April 2004 that an examination was 
being scheduled, and that if he failed without good cause to 
appear for the examination, his claim would be adjudicated 
based on the evidence of record in accordance with 38 C.F.R. 
§ 3.655.  The veteran did not appear for the examination, nor 
has he provided any reason for his failure to appear; the RO 
has apparently had no contact with the veteran since prior to 
the April 2004 remand.  For that reason his claim will be 
adjudicated based on the evidence now of record.

Relevant Laws and Regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service (CPS) for consideration of 
an extra-schedular rating.  The Board does not have 
jurisdiction to consider the veteran's entitlement to an 
extra-schedular rating in the first instance, but does have 
the authority to determine whether referral of the case to 
the Director of CPS is required.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); 38 C.F.R. § 4.16(b) (2004).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of CPS is authorized to approve 
on the basis of the following criteria an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The standard to be considered is 
whether the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service-connected disabilities consist of the 
following: post-operative meniscectomy of the left knee, with 
instability, rated as 30 percent disabling; post-operative 
meniscectomy of the left knee, with degenerative changes, 
rated at 10 percent; and a residual 11-centimeter surgical 
scar on the left knee, rated at 10 percent.  For the purpose 
of determining whether the percentage requirements are met, 
all the disabilities pertaining to the right knee constitute 
a single service-connected disability, and result in a 
combined rating of 40 percent.  See 38 C.F.R. § 4.16(a) 
(2004).  The veteran does not, however, have a combined 
rating of 70 percent or greater.  His disabilities do not, 
therefore, meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  For that reason entitlement to a total rating 
based on individual unemployability is dependent on 
consideration of an extra-schedular rating in accordance with 
38 C.F.R. § 4.16(b).

The medical evidence indicates that the veteran has a long 
history of chronic schizophrenia and multiple substance abuse 
dating back to at least 1976.  He has been hospitalized on 
numerous occasions, and was awarded a permanent and total 
disability rating for nonservice-connected pension purposes 
in January 1991 based on the psychiatric diagnoses.  He has 
not maintained regular employment since at least the mid-
1970s, although he continues to perform day labor on a 
sporadic basis.

The VA treatment records show that, beginning in January 
1999, he reported that he was unable to work due to his left 
knee disability.  He underwent arthroscopic surgery in August 
1999, during which the left lateral meniscus was removed.  In 
September 1999, following the arthroscopic surgery, his VA 
orthopedist found that he was unable to return to work as a 
welder due to severe degenerative arthritis in the left knee.  
The orthopedist also noted that the veteran was totally 
disabled due to a neuropsychiatric diagnosis.  

In February 2000 the veteran sought an evaluation in the 
Orthopedic Clinic, "primarily with regard to obtaining 
further disability."  The examining orthopedist, who had 
also examined the veteran in September 1999, noted the 
finding he had made at that time that the veteran was unable 
to return to employment as a welder.  The orthopedist stated 
that the veteran had been unemployed since 1985 due to his 
left knee disability, although the more contemporaneous 
records indicate that his unemployment at that time was due 
to his psychiatric illness and substance abuse.  The 
orthopedist expanded the finding he had made in September 
1999 to indicate that the veteran could not perform heavy 
manual labor or any work that required being on his feet for 
an extended period of time.  

A May 2002 VA treatment record indicates that the veteran was 
then doing construction work.  He stated that although he 
experienced pain in the left knee, he was able to continue 
working.  The orthopedist, who is the same orthopedist who 
examined the veteran in September 1999 and February 2000, 
encouraged the veteran to continue with activities as 
tolerated.

In a June 2002 report a different VA physician stated that, 
based on his ongoing medical evaluation, the veteran was 
unable to maintain gainful employment for the foreseeable 
future.  Although the physician indicated that his assessment 
was based on his medical treatment and evaluation of the 
veteran, the physician who prepared the statement is the 
veteran's VA psychiatrist, and there is no indication that 
the psychiatrist provided any treatment or evaluation of the 
left knee disability.  The disability causing the veteran's 
unemployability is, presumably, his nonservice-connected 
psychiatric impairment.

As previously stated, in the April 2004 remand the Board 
found that the medical evidence did not indicate whether the 
left knee disability alone, without consideration of the 
nonservice-connected psychiatric disorder, rendered the 
veteran incapable of performing substantially gainful 
employment.  The case was remanded in order to obtain a 
medical opinion on that issue and, if affirmative, for 
referral of the case to the Director of CPS for consideration 
of an extra-schedular rating.  The veteran failed to appear 
for the scheduled examination and, in the absence of medical 
evidence of unemployability, the RO did not refer the case to 
CPS.

The orthopedist who examined the veteran in September 1999 
and February 2000 found that the veteran was not capable of 
performing heavy manual labor or doing any work that required 
being on his feet for an extended period of time.  The 
orthopedist did not find that the veteran was incapable of 
any type of substantially gainful employment due to the left 
knee disability, and the veteran was performing construction 
work in May 2002.  Although the June 2002 report is 
indicative of the veteran being unable to work, the evidence 
shows that that impairment is due to his nonservice-connected 
psychiatric disability, not the left knee disability.

The veteran has submitted numerous statements in which he 
asserted that he is unable to work due to the left knee 
disability.  His assertions are not, however, supported by 
objective evidence showing that the left knee disability, in 
fact, precludes him from performing substantially gainful 
employment.  The fact that his left knee disability has a 
combined rating of 40 percent indicates that he has 
significant disability in the left knee.  A finding that he 
is totally disabled due to individual unemployability 
requires more than the evidence supporting the 40 percent 
combined rating, and he failed to appear for the examination 
scheduled for the purpose of obtaining that evidence.

As shown above, the veteran's service-connected disabilities 
do not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a total rating based on 
individual unemployability.  The regulation specifies that if 
the veteran is shown to be incapable of substantially gainful 
employment, and the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, his case should be referred to the 
Director of CPS for consideration of an extra-schedular 
rating.  38 C.F.R. § 4.16(b) (2004).  The evidence in this 
case does not show that the veteran is incapable of 
performing all types of substantially gainful employment due 
solely to his service-connected left knee disability.  The 
Board finds, therefore, that the criteria for referral of the 
case to the Director of CPS for consideration of an extra-
schedular rating are not met.  Bagwell, 9 Vet. App. at 339.


ORDER

The claim of entitlement to a total disability rating based 
on individual unemployability is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


